Citation Nr: 0708724	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to January 
1948.  He passed away in April 2005.  The appellant is his 
surviving spouse.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At an August 2006 hearing before the undersigned Veterans Law 
Judge, sitting at the RO, the appellant submitted copies of 
private medical records and a copy of an application to amend 
the veteran's certificate of death.  She did not submit a 
waiver of initial consideration of this evidence by the RO.  
In light of Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) and 
VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board finds 
that the RO should consider the additional medical evidence 
prior to the Board's appellate review of this issue.

After the appellant's hearing, the record was kept open for 
30 days so she could submit a copy of the amended certificate 
of death.  However, the record does not reflect that she has 
done so.

In May 2005 correspondence, the appellant stated that all of 
the veteran's treatment had been at the Houston VA Medical 
Center (VAMC) and requested that VA obtain the corresponding 
records.  The claims file contains some records from this 
source but it is unclear if additional records available.  

In light of the foregoing, the Board finds that this case 
must be REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain copies of all of 
the veteran's medical records from the 
Houston VAMC, which have not been 
previously secured.

2.  Request that the appellant submit 
an amended certificate of death for the 
veteran; if the application to amend 
the certificate of death was denied, 
the appellant should so state.

3.  Review the claims file and ensure 
that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claims. If further action 
is required, undertake it before 
further adjudication of the claims.

4.  Thereafter, readjudicate the 
appellant's claims for service 
connection for DIC under 38 U.S.C.A. 
§ 1151 and entitlement to accrued 
benefits.  Consider all evidence 
received by the Board in August 2006 
and any other evidence added to the 
record since the issuance of the 
September 2005 Statement of the Case.  
If any part of the decision is adverse 
to the appellant, provide her and her 
representative a Supplemental Statement 
of the Case, which reflects 
consideration of the evidence added to 
the record since the issuance of the 
September 2005 Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

